 



Exhibit 10.3

FIRST AMENDMENT
TO
ERIC F. BROWN EMPLOYMENT AGREEMENT

      THIS AMENDMENT, dated May 26, 2005, is made and entered into by and
between McAfee, Inc., a Delaware corporation (formerly Networks Associates,
Inc.) (the “Company”) and Eric F. Brown, an individual (the “Executive”).

W I T N E S S E T H:

      WHEREAS, on or about December 10, 2004, Company and Executive entered an
Employment Agreement (the “Agreement”); and

      WHEREAS, the parties desire to amend the Agreement in certain respects.

      NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

      1. Definitions. Unless otherwise provided herein, capitalized terms used
herein shall have the same meaning as provided in the Agreement.

      2. Modifications. The parties hereby amend the Original Agreement as
follows:



  (a)   Section 6, Compensation, is amended as follows:



  (i)   Section 6(b) is amended to read in its entirety as follows:        
Bonuses. Executive shall be eligible to earn a target bonus (the “Target Bonus”)
according to the terms and conditions of the executive incentive bonus program
(as the same may be amended by the Board of Directors of the Company from time
to time) with respect to a Target Bonus measuring period. The phrase “Target
Bonus measuring period” shall mean three months if the executive incentive bonus
program provides for quarterly bonuses for Executive and twelve months if the
executive incentive bonus program provides for annual bonuses or a combination
of annual and more frequent bonuses.     (ii)   Section 6(c)(i) is amended to
read in its entirety as follows:         Termination For Any Reason.
Notwithstanding Executive’s entitlement to severance benefits under certain
circumstances discussed below in this Section 6(c), upon

1



--------------------------------------------------------------------------------



 



      termination of Executive’s employment for any reason, the Company shall
pay Executive all Base Salary and accrued but unpaid vacation earned through the
date of termination, reimburse Executive for all necessary and reasonable
expenses in accordance with Section 4 and continue Executive’s benefits under
the Company’s then-existing benefit plans and policies for so long as required
by applicable law. In addition, the Company shall also pay Executive a portion
of the Target Bonus derived by multiplying Executive’s Base Salary by the
then-current Target Bonus percentage (100% for 2005, payable quarterly) and
multiplying the result by the quotient of (A) the number of days in the Target
Bonus measuring period through the date of termination, divided by (B) the
number of days in the Target Bonus measuring period. At the Company’s sole
election and if allowed by law, in lieu of providing benefits under the
Company’s then-existing benefit plans and policies for so long as required, the
Company may pay Executive within thirty (30) days of Executive’s termination of
employment with the Company a cash lump sum equal to the pre-tax cost to the
Company of providing such benefits.     (iii)   Section 6(c)(ii) is amended to
read in its entirety as follows:         Termination Due to Total Disability,
Death, Resignation for Good Reason and Involuntary Termination Other Than for
Cause. If (A) Executive dies, (B) Executive resigns his/her employment with the
Company due to a Total Disability, (C) Executive resigns his/her employment with
the Company for Good Reason, or (D) Executive’s employment with the Company is
terminated by the Company other than for Cause, then, subject to Executive
executing, and not revoking, the Release of Claims attached hereto as Exhibit A
with the Company and complying with Section 13 of this Agreement, (1) Executive
shall receive payments equal to the sum of (A) Executive’s Base Salary for
twelve months and (B) in addition to any portion of a Target Bonus paid pursuant
to Section 6(c)(i), either (i) if Executive’s Target Bonus measuring period is
quarterly, the Target Bonus for four quarters, or (ii) if Executive’s Target
Bonus measuring period is annual, or a combination of quarterly and annual,
Executive’s Target Bonus for twelve months; less applicable withholding, and
otherwise in accordance with Section 6(c)(v), (2) the Company shall pay
Executive cash

2



--------------------------------------------------------------------------------



 



      equal to the pre-tax cost to the Company of providing the portion of the
group health, dental and vision plan continuation coverage premiums for
Executive and his/her covered dependents under Title X of the Consolidated
Budget Reconciliation Act of 1985, as amended (“COBRA”), that would have been
paid by the Company were he/she still employed by the Company for twelve
(12) months from the date of Executive’s termination of employment, and (3) all
of Executive’s remaining unvested stock options and shares of restricted stock
shall vest immediately, and, if applicable, the Company’s right to repurchase
all of the same such shares immediately shall lapse.     (iv)   A new
Section 6(c)(v) is hereby added to the Agreement, which new Section shall read
in its entirety as follows:         Payments; Target Bonus. All payments due
under Section 6(c)(ii) shall be paid as follows: (1) one-twelfth of the total
amount due under Section 6(c)(ii) shall be payable on the last calendar day of
the month in which Executive’s employment with the Company terminated, and (2) a
like amount shall be payable on the last calendar day of each month thereafter
until such amount is paid in full; provided, however, that if any payments due
under Section 6(c)(ii) have not been paid by March 1 of the calendar year
following the calendar year in which Executive’s employment with the Company
terminated, then the remaining amounts due under Section 6(c)(ii) shall be
immediately due and payable on that date. For purposes of the Target Bonus
calculation under this Section 6(c) regarding Target Bonus measuring periods
ending subsequent to the termination of Executive’s employment, the Target Bonus
shall be deemed to be the same as for the Target Bonus measuring period during
which Executive’s employment terminated, and the goals shall be deemed to be
fully met.     (v)   A new Section 6(f) is hereby added to the Agreement, which
new Section shall read in its entirety as follows:         409A Applicability.
It is not the parties’ intention for any payment under this Agreement to create
or constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Internal Revenue Code of

3



--------------------------------------------------------------------------------



 



      1986, as amended (a “Deferred Compensation Plan”) In the event that this
Agreement or any compensation payable under this Agreement (the “Payment”) is
determined to be a Deferred Compensation Plan causing Executive to owe any
additional federal income tax, the Company agrees to pay to Executive an
additional sum (the “Gross Up”) in an amount such that the net amount retained
by Executive after receiving both the Payment and the Gross Up and after paying:
(i) any additional federal income tax on the Payment and the Gross Up, and
(ii) any federal, state, and local income taxes on the Gross Up, is equal to the
amount of the Payment. Notwithstanding the above, in the event payment of the
Gross Up is or becomes the sole reason for this Agreement to be a Deferred
Compensation Plan, the preceding sentence shall be void and no Gross Up shall be
paid.

            (b) A new Section 8 is hereby added to Exhibit A of the Agreement,
which new Section shall read in its entirety as follows:

 This Release does not extend to and shall not relieve the Company from any
obligations incurred under Sections 6(e) or 6(f) of the Employment Agreement
between the Executive and the Company dated December 10, 2004, as amended on May
26, 2005.

      3. Confirmation. Except as amended hereby, the Agreement is ratified and
confirmed in accordance with its terms.

      IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first above written.

         
McAFEE, INC.
  EXECUTIVE
 
       
By:
 /s/ Kent H. Roberts      


--------------------------------------------------------------------------------

   
 
       
Name:
Kent H. Roberts      


--------------------------------------------------------------------------------

   
 
       
 
       
Title:
EVP & General Counsel


--------------------------------------------------------------------------------

  /s/ Eric F. Brown


--------------------------------------------------------------------------------

Name: Eric F. Brown

4